 

PROMISSORY NOTE (“NOTE”) - 10% SIMPLE INTEREST

 

 

$6,200

10/8/ 2019

 

 

For VALUE RECEIVED, Bio Matrix Scientific Group, Inc. (“Borrower”) promises to
pay to BST Partners (“Lender”) the principal sum of Six Thousand Two Hundred
Dollars [$6200.00] with accrued simple interest at the rate of 10% percent per
annum on the balance. The said principal and accrued interest shall be payable
in lawful money of the United States of America on October 8, 2020. This Note
may be prepaid in whole or in part at any time without premium or penalty. The
Borrower hereby waives any notice of the transfer of this Note by the Lender or
by any subsequent holder of this Note, agrees to remain bound by the terms of
this Note subsequent to any transfer, and agrees that the terms of this Note may
be fully enforced by any subsequent holder of this Note. All terms and
conditions of this Note shall be interpreted under the laws of the state of
California and venue shall be the state of California.

 

 

Borrower

 

/s/Timothy G. Foat

 

CEO

 

Accepted By:

 

/s/David R. Koos

 

Chairman and CEO

 

